Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.        Claims 1-8 drawn to a toggled buffer memory apparatus, classified in class G11C 29/38.
II.       Claims 9-13 drawn to a detector apparatus, classified in class G01S 7/4861
III.	Claims 14 drawn to a LIDAR (Light Detection and Ranging) apparatus, classified in class G01S 7/4861.
IV.	Claims 15 drawn to a method for processing time series data.

The inventions are distinct, each from the other because of the following reasons:

2.         Inventions I – IV are related as combination and sub combination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the sub combination as claimed for patentability, and (2) that the sub combination has utility by itself or in other combinations (MPEP § 806.05(c)).  


Invention I is a toggled buffer memory apparatus; Invention II is a detector apparatus; Invention III is a LIDAR (Light Detection and Ranging) apparatus; Invention IV is a method for processing time series data;  The combination has separate utility such as a toggled buffer memory device does not require other sub combinations II-IV because each sub combination (II-IV) has its separate utility such as (II) a detector apparatus (III) a LIDAR apparatus, and (IV) processing serial data.

That is the toggled buffer memory apparatus of Invention I does not require a detector apparatus of Invention II or the LIDAR apparatus of Invention III and does not need to process serial data as indicated in invention IV.

That is the a detector apparatus of Invention II does not require the LIDAR apparatus of Invention III and it does not need to process serial data as indicated in invention IV.

That is the LIDAR apparatus of Invention III does not need to process serial data as indicated in invention IV.




            Because these inventions are independent or distinct for the reasons given supra and there would be a serious burden on the examiner if restriction is not required because the inventions have acquired a separate status in the art due to their recognized divergent subject matter, restriction for examination purposes is indicated as proper.
            Additionally, because these inventions are independent or distinct for the reasons given supra above and there would be a serious burden the examiner if restriction is not required because the inventions require a different field of search (particularly, keywords search), restriction for examination purposes is indicated as proper.

4.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement and (ii) identification of the claims encompassing the elected invention. 

5.	The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

6.	Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

7.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim 

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN DANG NGUYEN whose telephone number is (571)272-9189. The examiner can normally be reached Monday-Friday 7 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thien Nguyen/Primary Examiner, Art Unit 2111